Citation Nr: 0738724	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  05-25 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for the residuals of 
trauma to the face and jaw.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1973 to January 1975.  Records show the appellant lost 
time from August 8, 1973, to August 13, 1973, and from August 
24, 1974, to November 19, 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) and 
Insurance Center of the Department of Veterans Affairs (VA).  
The veteran failed, without apparent cause, to appear for a 
scheduled hearing in May 2007.  Therefore, his request for a 
Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2007).

Although the RO denied reopening a claim for entitlement to 
service connection for an acquired psychiatric disorder 
(noted as previously denied as a passive-aggressive 
personality disorder and schizoid personality), the United 
States Court of Appeals for Veterans Claims (hereinafter 
"the Court") has held that "a claim based on the diagnosis 
of a new mental disorder . . . states a new claim, for the 
purpose of the jurisdictional requirement, when the new 
disorder had not been diagnosed and considered at the time of 
the prior notice of disagreement."  See Ephraim v. Brown, 82 
F.3d 399, 402 (Fed. Cir. 1996).  The evidence of record at 
the time of a December 1976 rating decision denying service 
connection for a "nervous condition" included diagnoses of 
various personality disorders, but the subsequently obtained 
reports include diagnoses of anxiety and panic disorders.  
The Board finds this matter is a new claim more appropriately 
considered as entitlement to service connection for an 
acquired psychiatric disorder and must be remanded for de 
novo adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  A review of the 
record shows the veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in 
December 2003.  The Court, in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), held that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in 
September 2006.

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159 (2007).  A medical 
examination or medical opinion is deemed to be necessary if 
the record does not contain sufficient competent medical 
evidence to decide the claim, but includes competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability, establishes 
that the veteran suffered an event, injury, or disease in 
service, or has a disease or symptoms of a disease manifest 
during an applicable presumptive period, and indicates the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. 
§ 3.159(c)(4).  

In this case, the veteran claims he has lost feeling in his 
lower jaw due to nerve damage incurred as a result of an 
injury to his face in 1973.  Service medical records include 
a December 1973 dental treatment report noting a horizontal 
fracture to tooth number 24.  It was also noted that the 
veteran stated the fracture was not incurred in the line of 
duty.  The veteran also claims he has post-traumatic stress 
disorder, anxiety disorder, and panic disorder as a result of 
active service.  He specifically contends his problems with 
panic and anxiety began after a period of confinement during 
active service.  The available VA medical records include 
diagnoses of anxiety and panic disorders without opinion as 
to etiology.  Therefore, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied.  

2. The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, who 
have treated him for the claimed 
disabilities.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain records 
identified by the veteran, a notation to 
that effect should be inserted in the 
file.  The veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
veteran the opportunity to obtain and 
submit those records for VA review.

2.  The veteran's service personnel 
records should be obtained and associated 
with the appellate record.  
Determinations should be made as 
necessary concerning any demonstrated 
event as within the line of duty or 
within an applicable period of recognized 
service.

3.  The veteran should be scheduled for 
an appropriate VA medical examination for 
an opinion as to whether there is at 
least a 50 percent probability or greater 
(at least as likely as not) that he has a 
present residual disability as a result 
of trauma to the face and jaw during 
active service.  Any opinion provided 
must be reconciled with the December 1973 
dental report demonstrating a horizontal 
fracture to tooth number 24.  

Prior to any examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

4.  The veteran should be scheduled for a 
VA psychiatric examination for an opinion 
as to whether there is at least a 
50 percent probability or greater (at 
least as likely as not) that he has an 
acquired psychiatric disorder as a result 
of active service.

All indicated tests and studies are to be 
performed.  Prior to any examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report.  The opinions should be 
provided based on the results of 
examination, a review of the medical 
evidence of record, and sound medical 
principles.  All examination findings, 
along with the complete rationale for all 
opinions expressed, should be set forth 
in the examination report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claims.

6.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed.  
All applicable laws and regulations 
should be considered.  If any benefit 
sought remains denied, the veteran should 
be furnished a supplemental statement of 
the case and be afforded the opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



